                 Case 2:19-cr-00239-TLN Document 18 Filed 06/16/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-239-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   FRED LAVENDER,                                      DATE: June 18, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on June 18, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until July 16,

22 2020, at 9:30 a.m., and to exclude time between June 18, 2020, and July 16, 2020, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The government has represented that the discovery associated with this case

25          includes approximately 75 pages of reports and 19 audio or video recordings. All of this

26          discovery has been either produced directly to counsel and/or made available for inspection and

27          copying.

28                  b)     Counsel for defendant desires additional time to consult with her client, review


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00239-TLN Document 18 Filed 06/16/20 Page 2 of 3


 1        the charges, continue to further research the defendant’s criminal history, further research

 2        possible defenses, further review evidence, discuss possible defenses and resolution, engage in

 3        further plea negotiations with the assigned AUSA, and otherwise prepare for trial.

 4                c)     Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny her the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7                d)     The government does not object to the continuance.

 8                e)     Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of June 18, 2020 to July 16, 2020,

13        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14        because it results from a continuance granted by the Court at defendant’s request on the basis of

15        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16        of the public and the defendant in a speedy trial.

17        //

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00239-TLN Document 18 Filed 06/16/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 15, 2020                                     MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ MICHAEL W. REDDING
 9                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
10

11
     Dated: June 15, 2020                                     /s/ Lexi Negin
12                                                            Lexi Negin
13                                                            Counsel for Defendant
                                                              FRED LAVENDER
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 16th day of June, 2020.
18

19

20

21
                                                               Troy L. Nunley
22                                                             United States District Judge

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
